Case 1:17-cv-23158-JEM Document 39 Entered on FLSD Docket 01/15/2019 Page 1 of 3



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                        CASE NO.: 17-cv-23158- MARTINEZ-OTAZO REYES


  LASHAWN MIDDLETON,

           Plaintiff,

  vs.

  CARNIVAL CORPORATION,

        Defendant.
  ___________________________________/

    DEFENDANT’S NOTICE OF FILING DEPOSITION DESIGNATIONS FOR TRIAL

           Defendant, CARNIVAL CORPORAITION, respectfully files its Deposition Designations

  for Trial of Lashawn Middleton and Manuel Depositario, in compliance with the Court’s Trial

  Order [ECF 9] and Order Revising Scheduling Order [ECF 27], as follows:

        1. Plaintiff, Lashawn Middleton taken February 6, 2018

           Page 3; Lines 1-10

           Page 10; Line 23 – Page 13; Line 21

           Page 19; Lines 8-17

           Page 21; Lines 9-13

           Page 24; Line 4 – Page 27; Line 3

           Page 29; Line 1 – Page 31; Line 21

           Page 40; Line 3-12

           Page 47; Line 22 – Page 48; Line 2

           Page 48; Line 12-16

           Page 49; Lines 17-24

           Page 54; Lines 15-25



                                          HORR, NOVAK & SKIPP, P.A.
                TWO DATRAN CENTER, SUITE 1700 – 9130 SOUTH DADELAND BOULEVARD, MIAMI, FL 33156
Case 1:17-cv-23158-JEM Document 39 Entered on FLSD Docket 01/15/2019 Page 2 of 3



        Page 55; Lines 10-22

        Page 64; Line 5 – Page 65; Line 18

        Page 66; Line 13 – Page 67; Line 23

        Page 72; Line 7 – Page 73; Line 9

        Page 80; Line 13 – Page 82; Line 2

        Page 83; Line 2-4

        Page 85; Line 13 - Page 86; Line 11

        Page 86; Line 25 – Page 87; Line 3

        Page 89; Line 23 – Page 91; Line :9

        Page 98; Line 7-15

        Page 104; Line 13 – Page 107; Line 22

        Page 108; Lines 5-15

        Page 108; Line 20 – Page 109; Line 4

     2. Manuel Depositario taken December 10, 2018

        Page 6; Lines 1-6

        Page 7; Line 5 – Page 19; Line 11

  Dated: January 15, 2019
                                               Respectfully submitted,

                                                /s/ Craig P. Liszt
                                               David J. Horr
                                               Florida Bar No.: 310761
                                               dhorr@admiral-law.com
                                               Craig P. Liszt
                                               Florida Bar No.: 63414
                                               cliszt@admiral-law.com
                                               HORR, NOVAK & SKIPP, P.A.
                                               Two Datran Center, Suite 1700
                                               9130 South Dadeland Boulevard
                                               Miami, FL 33156
                                               Telephone: (305) 670-2525
                                               Facsimile: (305) 672-2526
                                               Attorneys for Defendant


                                       HORR, NOVAK & SKIPP, P.A.
             TWO DATRAN CENTER, SUITE 1700 – 9130 SOUTH DADELAND BOULEVARD, MIAMI, FL 33156
Case 1:17-cv-23158-JEM Document 39 Entered on FLSD Docket 01/15/2019 Page 3 of 3



                                      CERTIFICATE OF SERVICE

           WE HEREBY CERTIFY that on January 15, 2019, we electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. We also certify that the foregoing document

  is being served this day on all counsel of record or pro se parties identified on the attached Service

  List in the manner specified, either via transmission of Notices of Electronic Filing generated by

  CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

  to receive electronic Notices of Electronic Filing.


                                                    /s/ Craig P. Liszt
                                                   Craig P. Liszt
                                                   Florida Bar No. 63414
                                                   cliszt@admiral-law.com
                                                   Attorneys for Defendant Carnival Corporation
  /1406472/670




                                              SERVICE LIST

   LaShawn Middleton                                     David J. Horr
   Pro Se Plaintiff                                      Florida Bar No.: 310761
   1924 Arbor Vista Drive                                dhorr@admiral-law.com
   Charlotte, NC 28262                                   Craig P. Liszt
   Telephone: (704) 323-7942                             Florida Bar No.: 63414
   lashawnmiddleton3@gmail.com                           cliszt@admiral-law.com
   Via U.S. Mail and Email                               Horr, Novak & Skipp, P.A.
                                                         Two Datran Center, Suite 1700
                                                         9130 South Dadeland Boulevard
                                                         Miami, FL 33156
                                                         Telephone: (305) 670-2525
                                                         Facsimile: (305) 672-2526
                                                         Attorneys for Carnival Corporation




                                           HORR, NOVAK & SKIPP, P.A.
                 TWO DATRAN CENTER, SUITE 1700 – 9130 SOUTH DADELAND BOULEVARD, MIAMI, FL 33156
